                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL R. LITTLE,                         :
          Plaintiff                        :
                                           :      No. 1:17-cv-1915
      v.                                   :
                                           :      (Judge Kane)
WARDEN D. EBBERT, et al.,                  :
          Defendants                       :


                                       ORDER

      AND NOW, on this 30th day of April 2019, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1. The Clerk of Court is directed to terminate Defendants Ebbert, Alama, and Warner
         from this action in accordance with the Court’s December 11, 2018 Memorandum
         and Order (Doc. Nos. 12, 13);

      2. Defendants Pigos and Fasciana’s motion to dismiss and/or, in the alternative, for
         summary judgment (Doc. No. 19) is GRANTED;

      3. The Clerk of Court is directed to enter judgment in favor of Defendants Pigos and
         Fasciana and against Plaintiff; and

      4. The Clerk of Court is directed to CLOSE the above-captioned action.


                                                          s/ Yvette Kane
                                                          Yvette Kane, District Judge
                                                          United States District Court
                                                          Middle District of Pennsylvania
